Citation Nr: 0925405	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-41 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than October 31, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine which, in pertinent part, denied entitlement 
to an effective date earlier than October 31, 2000, for the 
grant of service connection for PTSD. 

The Veteran underwent an RO hearing at the Baltimore RO in 
February 2006.  The transcript of the hearing is associated 
with the claims file.

The Veteran requested a Board hearing in Washington, D.C. and 
one was scheduled for June 2009.  However, the Veteran wrote 
in a May 2009 letter that he requested that the hearing was 
cancelled, and indicated that he would like to have his case 
reviewed by the Board without requesting a change in the 
hearing date.  His hearing request is therefore deemed 
withdrawn.  See 38 C.F.R. § 20.704(c),(e) (2008). 

As a final preliminary matter, the Board notes that, during 
the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the Baltimore RO, which 
certified the case for appellate review. 


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
PTSD was received on November 13, 1984.

2.  Service connection for PTSD was initially denied in an 
unappealed August 1985 rating decision; that decision is 
final.

3.  An application to reopen the claim for service connection 
for PTSD was received on October 31, 2000.

4.  Service connection for PTSD was granted in an October 
2002 rating decision; the evidence warranting reopening of 
the claim included a service department record not previously 
associated with the claims file.


CONCLUSION OF LAW

The criteria for an effective date of November 13, 1984, for 
the award of service connection for PTSD have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c)(3), 3.400 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice in 
this case.

All pertinent evidence has been obtained and further 
examinations are not required.  Further assistance in 
substantiating the claim is not required. 

Legal Criteria

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The effective date of an award of service connection based on 
new and material evidence received after a final adjudication 
will be the later of the date entitlement arose or the date 
of receipt of the reopened claim unless the new and material 
evidence consists of service department records, in which 
case the effective date will be the later of the date 
entitlement arose or the date of receipt of the earlier 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

38 C.F.R. § 3.156(c)  Service department records. (1) 
Notwithstanding any other section in this part, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section. Such records include, but are not limited to: 
(i) Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met;
(ii) Additional service records forwarded by the Department 
of Defense or the service department to VA any time after 
VA's original request for service records; and
(iii) Declassified records that could not have been obtained 
because the records were classified when VA decided the 
claim.
(3) An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.

Analysis

The Veteran's initial claim for service connection for PTSD 
was received on November 13, 1984.  The claim was denied in 
an August 1985 rating decision on the basis that the record 
showed no evidence of a life-threatening incident or any 
awards for valor. It was further noted that PTSD was not 
shown.  The Veteran did not appeal the denial of his claim 
and the rating decision became final.

On October 31, 2000, the Veteran submitted a letter to the RO 
and stated that he wished to reopen his claim for entitlement 
to service connection for PTSD.  Entitlement to service 
connection for a neuropsychiatric disorder, rated as PTSD, 
was granted in an October 2002 rating decision, effective 
October 31, 2000. The October 2002 rating decision states 
that a recently received amendment (DD-215) to the Veteran's 
separation document (DD-214) showed that he had received 
decorations which were conclusive proof that he had 
experienced combat, confirming a stressor. The October 2002 
rating decision provides no other basis for the award of 
service connection for PTSD. The addendum to the Veteran's 
DD-214 unarguably must be considered a service department 
record as contemplated by 38 C.F.R. § 3.156(c). Accordingly, 
an effective date of November 13, 1984, the date VA received 
the previously denied claim, for the award of service 
connection for PTSD is warranted.







ORDER

Entitlement to an effective date of November 13, 1984, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD) is granted.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


